                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA



 MITSUI SUMITOMO INSURANCE                            CIVIL ACTION
 CO., LTD.


 VERSUS                                               NO: 18-4114


 AMERICAN COMMERCIAL                                  SECTION: “J”(4)
 BARGE LINE COMPANY, ET AL.


                                    ORDER

      Considering the foregoing Joint Motion to Dismiss (Rec. Doc. 17);

      IT IS HEREBY ordered that the motion is GRANTED.

      IT IS FURTHER ORDERED that all claims, counterclaims, cross-claims,

and/or third-party claims in the above-captioned matter are DISMISSED with

prejudice pursuant to compromise, with each party to bear its own costs.

      New Orleans, Louisiana, this 20th day of March, 2019.



                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE
